UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2298


STATE OF NORTH CAROLINA,

                      Plaintiff - Appellee,

          v.

LORRAINE BLACKWELL LEWIS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00316-TDS-1)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Lorraine Blackwell Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Plaintiff      the    State   of     North    Carolina     commenced   a

criminal prosecution against Defendant Lorraine Blackwell Lewis

in North Carolina state court.               Proceeding pro se, Lewis sought

removal of the prosecution to the district court.                      Concluding

that removal of the prosecution was not warranted, the district

court denied Lewis’ removal request and remanded the case to

state court.         Lewis noted an appeal.            We dismiss in part and

affirm in part.

           In    the     removal      notice     and     memorandum    supporting

removal, Lewis cited to 28 U.S.C.A. § 1441(a) (West 2006 & Supp.

2012), which grants removal jurisdiction to the district courts

over certain “civil action[s].”              Lewis, however, also complained

that she could not be assured of fair proceedings in state court

on   account    of    various    violations      of    state   and    federal    law

allegedly committed by the prosecution.                   Liberally construing

Lewis’   removal      notice    and   supporting       memorandum,    Erickson    v.

Pardus, 511 U.S. 89, 94 (2007), she also sought removal under

28 U.S.C. § 1443(1) (2006).

           Under 28 U.S.C.A. § 1447(d) (West 2006 & Supp. 2012),

“[a]n order remanding a case to the State court from which it

was removed is not reviewable on appeal or otherwise, except

that an order remanding a case to the State court from which it

was removed pursuant to . . . [28 U.S.C. §] 1443 . . . shall be

                                         2
reviewable.”         The    Supreme        Court         has       limited    § 1447(d)       to

insulate from appellate review those remand orders based on the

grounds    specified       in    § 1447(c):              a    defect     in    the     removal

procedure or a lack of subject matter jurisdiction.                                Quackenbush

v. Allstate Ins. Co., 517 U.S. 706, 711-12 (1996).

            Lewis    attempted        to    remove            under    § 1441(a)      a     legal

matter    falling    within     a    class          of   cases     Congress        deemed    non-

removable under that provision.                     The district court thus lacked

subject    matter       jurisdiction         over            Lewis’     prosecution         under

§ 1441(a), accord Ohio v. Doe, 433 F.3d 502, 506 (6th Cir. 2006)

(concluding      that     the   district            court      lacked     “proper      subject

matter jurisdiction to hear” a matter that did not qualify as a

“civil    action”    under      28   U.S.C.A.            § 1442       (West   2006    &     Supp.

2012)), and its remand ruling may be understood as based in part

on the conclusion that it lacked subject matter jurisdiction

over the prosecution under that provision.                              Accordingly, this

portion     of      the     ruling         is        not       subject        to     appellate

review.    Severonickel v. Gaston Reymenants, 115 F.3d 265, 266-69

(4th Cir. 1997).

            Under    28     U.S.C.     § 1443(1),              a    criminal       prosecution

commenced in state court may be removed by the defendant to

federal court when the defendant “is denied or cannot enforce in

the courts of such State a right under any law providing for the

equal civil rights of citizens of the United States, or of all

                                                3
persons within the jurisdiction thereof.”                           Removal under this

provision, however, is limited to rare situations in which the

defendant has been denied or cannot enforce the right to racial

equality in the state courts.                 Georgia v. Rachel, 384 U.S. 780,

788     (1966);    South      Carolina       v.    Moore,       447    F.2d     1067,    1070

(4th Cir. 1971).           We conclude after review of the record that

this    case    does    not     implicate       § 1443(1)       because        there    is    no

indication      that    Lewis     has    been     denied       or   cannot     enforce       the

right    to    racial    equality       in   the    North       Carolina       state    court

system.        Removal of the prosecution pursuant to § 1443(1) was

not appropriate, and the district court properly rejected this

effort.

               Accordingly,       we    dismiss     the     appeal      in     part,    grant

leave    to    proceed     in    forma    pauperis,        deny       Lewis’    motion       for

calendar date, and affirm the district court’s judgment in part.

We    dispense    with     oral    argument        because      the     facts    and    legal

contentions       are   adequately       presented        in    the    materials        before

this court and argument would not aid the decisional process.



                                                                      DISMISSED IN PART;
                                                                        AFFIRMED IN PART




                                              4